NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5294-18T2

GARY W. FISCHER, JR.

          Plaintiff-Respondent,

v.

JULIE D. FISCHER,

          Defendant-Respondent/
          Cross-Appellant,

v.

GARY FISCHER, SR.,
Individually and as Administrator
of the Estate of MARIE FISCHER,

     Third Party Defendant-
     Appellant/Cross-Respondent.
_____________________________

                   Submitted November 17, 2020 – Decided January 13, 2021

                   Before Judges Fisher and Moynihan.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Sussex County,
                   Docket No. FM-19-0496-16.
            Nish & Nish, LLC, attorneys for appellant/cross-
            respondent (Noelle K. Nish, on the briefs).

            Gruber, Colabella, Liuzza, Thompson & Hiben,
            attorneys for respondent/cross-appellant (Mark Gruber
            and Natalie L. Thompson, on the briefs).

            Gary W. Fischer, Jr., respondent pro se.

PER CURIAM

      After plaintiff Gary W. Fischer, Jr., filed for divorce from defendant Julie

D. Fischer, defendant answered and included a claim against plaintiff's parents,

third-party defendants Gary Fischer, Sr. (individually:      Senior) and Marie

Fischer1 (collectively: the senior Fischers) alleging they "promised to deed the

[described] property owned by them" in Stillwater (the property) upon which

she and plaintiff would construct a one-family dwelling where she, plaintiff and

their children would reside; plaintiff, in turn, agreed to sell her home in

Hopatcong; she and plaintiff relied on the senior Fischers' promise and "invested

time, money, and constructed a dwelling"; and the senior Fischers "promised to

deed the property . . . upon completion of the dwelling." She claimed she "has



1
  According to defendant's merits brief, after Marie Fischer's death during the
pendency of this action, the pleadings were amended to name Senior as
administrator of her estate. Nothing in the appellate record confirms that
amendment; but, whether made or not, the amendment has no bearing on our
analysis or decision.
                                                                          A-5294-18T2
                                        2
a legal and equitable interest in and into said dwelling and into the land and

improvements thereon," demanding judgment "imposing a constructive trust

upon the property" and "damages for the value of [her] equitable interest in the

property and dwelling [and] counsel fees."

      The senior Fischers appeal from the trial judge's Dual Final Judgment of

Divorce and Related Reliefs, entered after an eleven-day bench trial, granting

defendant a monetary judgment in the amount of $167,000 to be secured by a

continuing constructive trust against the property, arguing defendant failed to

prove: they gifted the property; any promise or agreement by them regarding

the property; if an agreement was made, defendant and plaintiff fulfilled its

terms. They also argue that the monetary award is unsupported by the record.

      In her cross-appeal, defendant argues the trial court abused its discretion

in finding she was entitled to only one-half of the property's value and denying

her counsel fees. 2

      Recognizing the trial court's factual findings in a non-jury case "are

binding on appeal when supported by adequate, substantial, credible evidence,"



2
  Without filing a cross-appeal, plaintiff submitted a pro se brief arguing he, by
waiving any claim against his parents, did not waive his rights regarding the
equitable distribution of assets, including, if it is ruled a marital asset, the
property.
                                                                          A-5294-18T2
                                        3
Gnall v. Gnall, 222 N.J. 414, 428 (2015), and, under our limited scope of review,

will not be disturbed "unless we are convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice," Fagliarone v. Twp. of N.

Bergen, 78 N.J. Super. 154, 155 (App. Div. 1963); see also Seidman v. Clifton

Savs. Bank, S.L.A., 205 N.J. 150, 169 (2011), we agree with the senior Fischers

that the proofs did not establish their gift of the property but affirm the trial

court's award based on promissory estoppel and its denial of counsel fees.

      To prevail under the theory of promissory estoppel, defendant was

required to establish:

            (1) a clear and definite promise by the promisor; (2) the
            promise must be made with the expectation that the
            promisee will rely thereon; (3) the promisee must in
            fact reasonably rely on the promise, and (4) detriment
            of a definite and substantial nature must be incurred in
            reliance on the promise.

            [Malaker Corp. Stockholders Protective Comm. v. First
            Jersey Nat'l Bank, 163 N.J. Super. 463, 479 (App. Div.
            1978).]

      The trial court found "there was a clear and definite promise made by the

senior Fischers to build the property" for plaintiff and defendant. Although the

court found Senior's testimony was largely unbelievable, the court emphasized

Senior's deposition testimony about his intention to build homes for all his

                                                                          A-5294-18T2
                                        4
children and his trial testimony that he and Marie purchased the seventy-eight-

acre tract, which includes the property, to give each of his children the

"opportunity" to live near the senior Fischers.      The court also highlighted

Senior's deposition and trial testimony admitting he offered to give plaintiff and

defendant the property, just as he did with his other son and his wife, David and

Hulda, in order for his family to be close to the senior Fischers, all living on

subdivided parcels of the tract they owned. The court found the senior Fischers

promised to transfer "the same type of deed" they had given to David and Hulda

for another subdivided parcel of the tract under the same terms.          Finding

defendant's testimony "credible and compelling," the judge found:

            [T]he cost to build the home would be paid for by the
            senior Fischers. [Plaintiff] would perform most of the
            labor and when the home was near completion and
            qualified [for] a certificate of occupancy, a mortgage
            would be obtained by [plaintiff] and [defendant] so they
            could generate monies to pay for the finishes[] which
            would include flooring, appliances, and paint.
            [Defendant] testified that there had been no discussion
            of any obligation to repay the senior Fischers for any
            expenses incurred prior to obtaining the certificate of
            occupancy.

The trial court found the senior Fischers promised to provide a deed when the

certificate of occupancy was issued.




                                                                          A-5294-18T2
                                        5
      The trial court also noted Hulda's testimony that she and her husband did

not pay anything directly to the senior Fischers at or before the receipt of the

deed to their property, and they did not pay the senior Fischers any money from

the construction loan they obtained after they received the deed . The court,

finding Hulda, plaintiff and Senior "lied under oath repeatedly," concluded no

evidence contradicted defendant's testimony that the senior Fischers agreed to

pay for the construction of David's and Hulda's residence, and that after they

received the deed and certificate of occupancy, David and Hulda obtained a loan

for finishes. The court found that "was precisely the same plan that was being

followed" for plaintiff and defendant until October 2015.

      The trial court also found defendant's credible testimony proved the

senior Fischers' promise was made with the expectation that defendant and

plaintiff would rely thereon "as they were encouraged to sell [defendant's]

premarital home" in Hopatcong and because "all parties invested time and

money into the construction of the residence."       Defendant purchased the

Hopatcong home in which she and plaintiff lived after they returned from their

honeymoon. Shortly thereafter, plaintiff told defendant he wanted to list the

Hopatcong home because the senior Fischers suggested the couple "move into a




                                                                        A-5294-18T2
                                       6
home they already owned in Fredon" where they could live at no cost and save

money while their home on the property was being constructed.

      Both defendant and plaintiff relied on the senior Fischers' promise,

causing a "detriment of a definite and substantial nature."        Malaker Corp.

Stockholders Protective Comm., 163 N.J. Super. at 479. Based on defendant's

credible testimony, the trial court found she, in reliance on the promise of a

home on the property that was under construction, sold her Hopatcong home at

a loss requiring plaintiff to bring cash to the closing because the purchase price

was insufficient to cover the costs of sale. The court further found plaintiff

forwent lucrative full-time employment and remained at the family business

while he "devoted substantial time and effort for which he was not compensated

to construct the residence." As the trial court found, plaintiff "designed the

house and constructed it utilizing steel, which was the family business." While

some site work was completed prior to the marriage, "[t]he plans for the exterior

of the house were started in 2011 . . . and the floor plans for the interior of the

home were finalized in 2012." Defendant also participated in the design of the

floor plan. Construction began in 2012, and plaintiff completed "the majority

of the work," including the installation of steel panels, roof, chimney, and layout

of windows, front door, room framing and staircase.


                                                                           A-5294-18T2
                                        7
      The court also perceived the parties' marriage was "completely shaped"

by the senior Fischers' promise because the "countless hours" plaintiff was

required to spend constructing the home altered the family dynamic. The court

discerned but for the senior Fischers' promise, family time would not have been

sacrificed. The couple installed a playground and the children kept toys at the

construction site because they spent so much time there. The site also contained

a picnic table where the family could eat meals. The court took particular note

of the family placing their "handprints in the [wet] cement at the foot of the

basement stairs, marking the home as theirs."

      The promise also impacted the couple's living arrangements after the sale

of the Hopatcong home. After they moved into the Fredon residence, defendant

and Marie had a disagreement in 2012 because Marie entered the residence and

moved the younger couple's belongings. Although they continued to live there

and construction of the residence on the property continued, plaintiff was

informed by his parents that they wanted the couple to leave the Fredon

residence, resulting in their move into the condominium David and Hulda were

vacating in order to move into their Stillwater residence. Eventually, they had

to move out of the condominium in the fall of 2015 and reside with the senior

Fischers while the house on the property was still under construction; they


                                                                        A-5294-18T2
                                       8
moved their furniture and possessions into the basement of the unfinished house

on the property.

      Abiding by our standard of review, we determine the trial court's

conclusions were supported by adequate, substantial evidence that the trial court

found credible; that evidence—chiefly defendant's testimony—established the

elements of promissory estoppel and justified the trial court's conclusion. Gnall,

222 N.J. at 428. "The essential justification for the doctrine of promissory

estoppel is the avoidance of substantial hardship or injustice were the promise

not to be enforced." Malaker Corp. Stockholders Protective Comm., 163 N.J.

Super. at 479. We agree with the trial court that "[t]he promise of the senior

Fischers should be enforced in equity."

      To the extent the senior Fischers argue the facts of the case were contrary

to the trial court's findings—including that there was never a promise or

agreement made by them, and defendant sold her Hopatcong home for reasons

unrelated to the property—we defer to the trial court's detailed determinations

that Senior, plaintiff and Hulda were not credible and that defendant was.

"Deference to a trial court's fact-findings is especially appropriate when the

evidence is largely testimonial and involves questions of credibility." In re




                                                                          A-5294-18T2
                                          9
Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997); see also Cesare v.

Cesare, 154 N.J. 394, 412 (1998).

      The equitable remedy declared by the trial court comprehends that the

residence was not fully completed at the time plaintiff filed for divorce in June

2016. The court did not award defendant full value of the home as completed

and transferred. The value of the unfinished home and the land at the time the

complaint was filed reflects the extent of the detriment suffered by defendant

and plaintiff while they were married. That plaintiff and defendant divorced

before the promise was fulfilled cannot act to preclude defendant's entitlement

to compensation based on her reliance; nor can it result in a windfall to the senior

Fischers because the residence was not completed prior to the divorce, after

prolonged construction starting in 2012.

      The senior Fischers' argument that the trial court based its valuation of the

unfinished home at $234,000 3 on defendant's expert's "opinion represent[ing]

nothing more than rank speculation . . . based on improper analysis" is without


3
   The total valuation of $334,000 by defendant's expert included land value,
based on sales comparisons, of $60,000 and the value of site improvements at
$40,000. The land and site improvements were not valued by the senior
Fischers' expert because Senior instructed him to exclude same from his report.
On cross-examination, however, that expert estimated an additional $100,000
could be added to his valuation for the land and site work. Thus , there is no
dispute as to that portion of the valuation.
                                                                            A-5294-18T2
                                        10
merit. Contrary to defendant's contention, there was competent evidence offered

by defendant's expert upon which the trial court based its valuation.

      Defendant's witness was qualified as an expert in real estate appraisal

without objection. The trial court accepted defendant's expert's explanation that

he did not use the market approach utilizing comparable sales—"generally

accepted as an appropriate method of estimating value for a residence . . . the

preferred method when comparable sales are available," Greenblatt v.

Englewood City, 26 N.J. Tax 41, 53 (Tax 2011)—because he could not find

comparable "sales of partially finished homes of this caliber" within the three

years prior to the valuation. The trial court also accepted the expert's testimony

that the steel fabrication used in the construction of the residence was akin to

that used in commercial buildings, making the residence unique, justifying the

use of the cost approach for valuing the residence, "normally relied on to value

special purpose or unique structures for which there is no market." Borough of

Little Ferry v. Vecchiotti, 7 N.J. Tax 389, 407 (Tax 1985).

      In appraising the unfinished residence, defendant's expert first utilized a

program in which he input data about the residence as it existed in 2016 ; "the

base cost of the structure" was set by the program at "$62 a foot for the unit

cost." The expert also consulted with a representative of a commercial and


                                                                          A-5294-18T2
                                       11
residential contractor that performs steel frame construction in the northern New

Jersey region who gave an estimate cost of "approximately $65 a foot to get the

structure to where it is."

      The trial court rejected the valuation given by the senior Fischers' expert

whose sales-comparison valuation was $200,000, concluding defendant's

expert's testimony was "more reliable, carrie[d] a more solid foundation and

explanation supporting his numbers and was overall more sound and credible ."

As the fact-finder in a bench trial, "the weight to be given to the evidence of

experts is within the competence of the [trial court]."         LaBracio Family

Partnership v. 1239 Roosevelt Ave., Inc., 340 N.J. Super. 155, 165 (App. Div.

2001) (finding the trial court acted within its discretion when it considered the

conflicting expert opinions, accepted one expert's testimony and rejected the

other). The trial court was within its discretion in accepting defendant's expert's

valuation.

      The valuation approach used to determine the fair market value of real

property "depends upon the particular facts and the reaction to" th ose facts by

the experts. City of New Brunswick v. State Div. of Tax Appeals, Dept. of

Treasury, 39 N.J. 537, 544 (1963); see also Borough of Little Ferry, 7 N.J. Tax

at 407. There is not one required approach when valuing real property, Samuel


                                                                           A-5294-18T2
                                       12
Hird & Sons, Inc. v. City of Garfield, 87 N.J. Super. 65, 72 (App. Div. 1965);

see also Genola Ventures-Shrewsbury v. Borough of Shrewsbury, 2 N.J. Tax

541, 551 (Tax 1981), and the use of two or more approaches together to establish

value has been recognized as appropriate, Palisadium Mgmt. Corp. v. Borough

of Cliffside Park, 29 N.J. Tax 245, 264 (Tax 2016). When the goal is to

ultimately determine the true value of the property, an expert may rely on his

adequately supported knowledge and experience to make that determination.

Samuel Hird & Sons, Inc., 87 N.J. Super. at 72; see also Genola Ventures-

Shrewsbury, 2 N.J. Tax at 551-52. "[W]hen the proofs submitted in support of

one approach overshadow those submitted in support of any other approach, the

court may conclude which approach should prevail." VBV Realty, LLC v.

Scotch Plains Twp., 29 N.J. Tax 548, 559 (Tax 2017). That is exactly what the

trial court did here. We find no error or abuse of discretion in the trial court's

conclusion that defendant was entitled to a share of the property valued at

$334,000 based on the theory of promissory estoppel.

      Our determination renders it unnecessary to address the trial court's

conclusion that the senior Fischers' action constituted a gift, particularly because




                                                                            A-5294-18T2
                                        13
it involves an element not needed to establish promissory estoppel: delivery .4

We, nonetheless, disagree with the trial court's determination that delivery of

the gift occurred when defendant's "Hopatcong home was . . . sold on August

28th, 2011," finding that the sale was "an enormous and pivotal . . . transaction

in the eyes of the [c]ourt[,] . . . equivalent [to] the required delivery." The sale

of that home had no relation to the transfer by gift of the Stillwater property, an

act usually accomplished by deed. H.K. v. State, 184 N.J. 367, 382 (2005)

(citing N.J.S.A. 46:3-13). And there were no other indicia of delivery of the

property.

      Turning to defendant's cross-appeal, we find her argument that the trial

court abused its discretion by only awarding her one-half of the value of the

home to be without sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

Defendant argues, without citing any supporting law, because the property was

martial property and plaintiff did not wish to assert a claim against his parents

for the property, she is entitled to the full cash value of $334,000.




4
   "[A] valid gift has three elements. First, the donor must perform some act
constituting the actual or symbolic delivery of the subject matter of the gift.
Second, the donor must possess the intent to give. Third, the donee must accept
the gift." Pascale v. Pascale, 113 N.J. 20, 29 (1988); see also Bhagat v. Bhagat,
217 N.J. 22, 40-41(2014).
                                                                            A-5294-18T2
                                        14
      As we have already recognized, the trial court deemed it equitable that

defendant be awarded one-half of the value of the senior Fischers' promise. By

determining that an award to defendant of "the full value of $334,000 . . . would

be a windfall" to her, the trial court did not "'fail[] to consider controlling legal

principles,'" make "'findings inconsistent with or unsupported by competent

evidence,'" utilize "'irrelevant or inappropriate factors,'" and reach a "decision

[that] 'rest[s] on an impermissible basis.'" Elrom v. Elrom, 439 N.J. Super. 424,

434 (App. Div. 2015) (first quoting Storey v. Storey, 373 N.J. Super 464, 479

(App. Div. 2004); and then quoting Flagg v. Essex Cty. Prosecutor, 171 N.J.

561, 571 (2002)). Thus, it did not abuse its discretion.

      Defendant's argument that the trial court erred in denying her counsel fees

also lacks merit. The trial court can award attorney's fees at its discretion, R.

4:42-9(a)(1), and we will disturb those determinations "only on the rarest

occasions, and then only because of a clear abuse of discretion," Rendine v.

Pantzer, 141 N.J. 292, 317 (1995).

      The trial court considered:

             (1) the financial circumstances of the parties; (2) the
             ability of the parties to pay their own fees or to
             contribute to the fees of the other party; (3) the
             reasonableness and good faith of the positions
             advanced by the parties both during and prior to trial;
             (4) the extent of the fees incurred by both parties; (5)

                                                                             A-5294-18T2
                                        15
           any fees previously awarded; (6) the amount of fees
           previously paid to counsel by each party; (7) the results
           obtained; (8) the degree to which fees were incurred to
           enforce existing orders or to compel discovery; and (9)
           any other factor bearing on the fairness of an award.

           [R. 5:3-5(c).]

It also considered the factors under Rule 1.5 of the Rules of Professional

Conduct:

           (1) the time and labor required, the novelty and
           difficulty of the questions involved, and the skill
           requisite to perform the legal service properly;

           (2) the likelihood, if apparent to the client, that the
           acceptance of the particular employment will preclude
           other employment by the lawyer;

           (3) the fee customarily charged in the locality for
           similar legal services;

           (4) the amount involved and the results obtained;

           (5) the time limitations imposed by the client or by the
           circumstances;

           (6) the nature and length of the professional
           relationship with the client;

           (7) the experience, reputation, and ability of the lawyer
           or lawyers performing the services;

           (8) whether the fee is fixed or contingent.




                                                                       A-5294-18T2
                                     16
      We affirm the denial of counsel fees to defendant for the reasons set forth

in the trial court's comprehensive and cogent analysis of those factors in its oral

decision.

      Affirmed.




                                                                           A-5294-18T2
                                       17